 BELL & HOWELL AIRLINE SERVICE COBell & Howell Airline Service CompanyandCharlesL. Snyder,PetitionerandInternationalAllianceof Theatrical Stage Employees and Moving PictureMachine Operators of the United States and Cana-da, AFL-CIO, and Local 409 of the InternationalAlliance of Theatrical and Stage Employees. Case20-RD-629August 24, 1970DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MILLER AND MEMBERSMCCULLOCH AND JENKINSUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer Joseph R.Wirts.On March 25, 1970, the Regional DirectorforRegion 20 issued an order transferring this caseto the National Labor Relations Board. Thereafter,the Employer and the Union' filed briefs.'Pursuant to Section 3(b) of the Act the Boardhas delegated its powers in connection with this caseto a three-member panel.The Board has considered the Hearing Officer'srulings made at the hearing and finds that no prejudi-cialerrorwas committed. The rulings are herebyaffirmed.Upon the entire record in this case, including thebriefs, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organizations involved claim to repre-sent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of employees of the Employer with-in the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4. The Employer is engaged, insofar as here relevant,in the servicing of motion picture projection equipmentand film for in-flight showings on commercial aircraft.Film servicing is done at various locations includingNew York City and San Francisco on a full-timebasis by employees classified as technicians, and ona part-time basis at Washington, D.C., Boston, andother locations by employees classified as on-call tech-nicians.On May 1, 1967, the Employer and Unionentered into a contract' in which the Union was'The name of the International Union appears as amended at thehearing It is referred to as the "Union" in this decisionA brief was also filed by the Association of Field Service TechniciansThe contract ran to December 31, 1969,and was automatically67recognized as the bargaining representative of allemployees, there referred to as technicians, engagedin the care, installation of, replacement, and mainte-nance of motion picture projection equipment andthe care, mounting, and rewinding of film.' Geograph-ically, the agreement covers all airports and otherlocations in the United States and Canada wheretheEmployer "servicesmotion picture projectionequipment and films...."In his petition, the Petitioner contends that a sub-stantial number of technicians no longer wish unionrepresentation and seeks an election in a unit of"all employees covered by the present collective-bar-gaining agreement"between the Union and theEmployer. However, the Employer contends that onlyseparate units at each of its film servicing locationswhere it employs full-time employees should be heldappropriate. The Employer and the Petitioner bothcontend, contrary to the Union, that on-call techni-cians, all of whom work at locations where thereare no full-time employees, should not be includedin any unit or units found appropriate.With respect to the scope of theunit, the contractspecifically covers in one bargaining unit all of theEmployer's film servicing locations. As for the on-call technicians, they perform the same work as thefull-time technicians and, thus, come within the gener-alcontractual language coveringallemployeesengaged in film servicing work. Furthermore, thecontract specifically provides for the employment ofon-call technicians and for their remuneration ona flight-serviced basis. Thus, it is clear that the estab-lished contractual unit is multilocation' in scope andincludes the on-call technicians' as well as full-timerenewable thereafter on a year-to-year basis absent notice to modifyor terminate insofar as the record shows, no such notice has everbeen given No party contends the contract is a bar'Initial installation of equipment and basic equipment maintenanceare done at Tulsa, Oklahoma,Seattle,Washington,and Miami, Florida,the home bases of customer airlines, by employees classified as technicalrepresentatives The contract does not cover the technical representativesand no party seeks their inclusion in any unit.'The Employer, though conceding the agreement by its terms wascompanywide in application,argues that the Board can make no suchfinding for unit purposes because the record fails to show affirmativelythat the contract was applied as written However, the Employer participat-ed at the hearing but made no attempt to show that the contract coveragewas other than that specified in the agreement Such evidence as thereison the point indicates that the contract was applied to all of theEmployer's film servicing operations In these circumstances,we rind theEmployer's contention to be without meritWe find no merit in the contention of the Association that theon-call technicians are representatives of management,nor in the conten-tion of the Employer and the Association that the on-call techniciansare independent contractors,for the evidence does not support suchcontentionsTo be sure,they work without immediate supervision, butthis factor alone is not conclusive especially where, as here, their incomefrom the job is set by the collective-bargaining agreement,their periodsof work are determined by flight schedules, and in other regards theyexercise no real control over the job Neither do we find any meritin the Petitioner's and Employer's contention that the on-call technicians185 NLRB No.18 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDtechnicians.'As the recognized contractual unit is, under settledBoard policy, the appropriate unit in a "decertifica-tion" proceeding' we find that the following employeesof the Employer constitute a unit appropriate forpurposes of collective bargaining within the meaningof Section 9(b) of the Act:are casualemployees It is true that some of them may service nomore than one flight a day, perhaps on the average less, nevertheless,allare trained by the Employer, work on the average some 10 to15 hours a week, and regularly perform the work, week in and weekout in these circumstances, we find the on-call technicians are regularpart-time employeesThe contract also covers technicians-in-charge, who, the parties stipu-lated, are not supervisors within the meaning of the ActWe shallinclude them in the unit'SeeGill Glass & Fixture Company,116 NLRB 1540The Employer has a film servicing operation at Toronto, Canada,employing one on-call technician who works exclusively in Canada Heis, in view of its broad language, covered by the contract Nevertheless,All technicains, on-call technicians, and techni-cians-in-charge at all the Employer's film servic-ing locations in the United States excludingemployees who work exclusively in Canada,' allother employees, guards, and supervisors asdefined in the Act.[Direction of Election10 omitted from publication.]we shall exclude him from the unit for, in such circumstances, theappropriateunit is,for purposes of this Act, the existing unit excludingpersons working exclusively in foreign territory SeeDetroit & CanadaTunnel Corporation,83NLRB 727 That case was overruled to theextent inconsistent withWest India Fruit and Steamship Company, Inc,130NLRB 343, 353, however, on the issue here involved there isno inconsistency asWest Indiainvolved no employees working exclusivelyin a foreign nation Rather, the inconsistency between those cases wasin the area of the effect to be given to nationality of the employeeand his employing corporation in determining the coverage of the ActThat problem is not presented here11As the International is alone the recognizedbargainingrepresentativeof the established contractual bargaining unit, we shall provide thatits name aloneappear on the ballot